Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible
for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has
been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37
CFR 1.114. Applicant's submission filed on 04/25/22 has been entered.

Response to Amendment
3.	As per Applicant’s instruction as filed on 03/28/22, claims 1, 11, and 19 have been amended, and claims 2-4, 6, 8-10, 12-14, 16, 18, and 20 have been canceled.

Response to Remarks
4.	Applicant's remarks as filed on 03/28/22 have been fully considered. 

Allowable Subject Matter
5. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1, 5, 7, 11, 15, 17, and 19 are allowed. 
Independent claims 1, 11, and 19, and dependent claims 5, 7, 15, and 17 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended feature(s) with extra emphasis, wherein the candidate mode included in the second candidate mode set is derived by adding 2 to the maximum value or the minimum value, or derived by subtracting 2 from the maximum value or the minimum value).
The prior art of record fails to anticipate or make obvious the novel features (the allowable subject matter) as specified in claims 1, 11, and 19.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
6.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	LIU et al (2017/0272745 A1), Apparatus/method for intra prediction in image and video processing.
B)   	Seregin et al (2017/0324643 A1), Binarizing secondary transform index.
C)	Sato (2012/0033736 A1), Image processing device and method.

7.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

8.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

9.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAWN S AN/Primary Examiner, Art Unit 2483